DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 06/13/2022 for 17170102. Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In view of Applicant's amendment, the objection of claim 7 has been withdrawn.
In view of Applicant's amendment, the interpretation of claim terms as recited in claims 1, 19, and 20 under 35 USC 112(f) has been withdrawn.
In view of Applicant's amendment, the 112(a) and 112(b) rejections related to the 112(f) interpretation of claims 1-20 have been withdrawn.
Applicant's arguments with respect to the 103 rejection of claim 1 have been fully considered but are not persuasive in view of the newly cited Pitstick reference being cited in the current rejection.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a virtual space object initial position defined by a "left wall surface" [pg. 10:7], where "objects captured from an image can be moved" [pg. 11:2], "an operation on an object existing in the real space" [pg. 11:3], or a "layout" [pg. 11:4]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's argument that Kim does not disclose a "virtual real space object" [pg. 11:1-3], Examiner respectfully disagrees. The broadest reasonable interpretation of "virtual real space object" includes a virtual representation of an object within a real space.  Kim teaches capturing an image including various objects existing within a physical, real world environment [Fig. 4A, para 0058]. Therefore, by displaying an augmented representation of the real-world setting including the objects through a device display [para 0071], Kim teaches a "virtual real space object".
The rejection of claim 1 is maintained.
Claim 19 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-18 and 21-24 remain rejected at least based on their dependence from independent claims 1 and 19.

Claim Objections
Claims 1, 3, 6-7, 10, and 21-24 are objected to because of the following informalities.
Claim 1 recites "the floor" which lacks antecedent basis and has been interpreted as "[[the]] --a-- floor".
Claims 3, 6, 7, and 10 recite "the display controller" which lacks antecedent basis and has been interpreted as "the [[display controller]] --processor--".
Claim 10 recites "an layout" which appears to include a typo and has been interpreted as "[[an]] --a-- layout".
Claim 21 recites "the article portion", "the color of the subject image", and "the shape" which lack antecedent basis and have been interpreted as "[[the]] --an-- article portion", "[[the]] --a--  color of [[the]] --a-- subject image", and "[[the]] --a--shape", respectively.
Claim 22 recites "is the immovable article" which lacks antecedent basis and has been interpreted as "[[is the]] --as an-- immovable article"
Claim 23 recites "the movement possibility" which lacks antecedent basis and has been interpreted as "[[the]] --a-- movement possibility".
Claim 24 recites "the measured shape" which lacks antecedent basis and has been interpreted as "[[the]] --a-- measured shape".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 recite the newly amended limitation "wherein a virtual real space object initial position, which is a position in the virtual room space corresponding to a position in the room of the one or more articles placed in the room, is a position at a height from the floor predetermined for each article of the virtual real space object and at an equal distance from both left and right ends of a space in which the article can be arranged at the height". While the specification as originally filed discloses "coordinates (x0, y0, z0) in which a height h from the floor is about the line of sight (for example, h=y0=150 cm), and a distance from the left end portion of the virtual real space object OBJ2-3 of the immovable article to the right end of the virtual placement consideration article object IT and a distance from the left wall surface WL to the left end of the virtual placement consideration article object IT are equidistant d" as a center of a virtual placement consideration article object [para 0057], it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of determining the above coordinates for an "initial position" of the "virtual real space object" as recited in the newly amended limitation "wherein a virtual real space object initial position, which is a position in the virtual room space corresponding to a position in the room of the one or more articles placed in the room, is a position at a height from the floor predetermined for each article of the virtual real space object and at an equal distance from both left and right ends of a space in which the article can be arranged at the height".
Claim 22 recites the newly amended limitation "wherein the processor defines the virtual real space object that is determined not to be movable is the immovable article". While the specification as originally filed discloses "the existing article determined to be immovable is referred to as an immovable article" with an example of "it is determined that the real space objects OBJ1-1 (that is, flower pot) and OBJ1-2 (that is, sofa (furniture)) of the existing articles can be moved, and the real space object OBJ1-3 (that is, a set of windows and curtains) cannot be moved" [para 0054], it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of determining a virtual real space object as not movable or an immovable article as recited in the newly amended limitation "wherein the processor defines the virtual real space object that is determined not to be movable is the immovable article". Furthermore, specification as originally filed discloses a virtual real space object corresponding to at least an article as unable of being moved [para 0054] and then moving the virtual real space object to any position in the virtual room space [para 0051] as well as said articles, e.g., windows and curtains, as being placed or moved into the room [para 0021].
Claims 2-18 and 21-24 are rejected under the written description requirement for failing to remedy the deficiencies of parent claims 1 and 19.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The "position" of the virtual real space object initial position is a relative term which renders the claim indefinite. The "position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the virtual real space object initial position can be "at a height from the floor predetermined for each article of the virtual real space object" when each article is at a different height as exemplified by Applicant's specification [para 0058, 0060].
Claims 1 and 19 recite "the article" arranged at a height which is unclear if "the article" refers to the "article to be considered for new placement" or "one or more articles placed in the room" and has been interpreted as "[[the]] --an-- article can be arranged at [[the]] --a-- height".
Claim 21 recites "the existing article" which is unclear if it refers to the "selected placement consideration article", "one or more articles placed in the room", "each article of the virtual real space object" and has been interpreted as "[[the]] --an-- existing article".
Claim 21 recites the relative term "simplifying" which renders the claim indefinite. The term "simplifying" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The generated virtual real space object has been rendered indefinite by the use of "simplifying", because it is not possible to determine what type of generated virtual real space object would be considered simplifying an article portion. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "estimates" to mean "wherein the processor [[estimates]] --determines-- an article name".
Claim 21 recites the relative term "approximating" which renders the claim indefinite. The term "approximating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The shape has been rendered indefinite by the use of "approximating", because it is not possible to determine what shape would be considered approximating an article portion. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "approximating" to mean "[[approximating]] the shape with a polygonal shape".
Claim 22 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term "immovable" is a relative term which renders the claim indefinite. The term "immovable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification recites "it is determined that the real space objects OBJ1-1 (that is, flower pot) and OBJ1-2 (that is, sofa (furniture)) of the existing articles can be moved, and the real space object OBJ1-3 (that is, a set of windows and curtains) cannot be moved" [para 0054]. It appears unclear how Applicant is defining "immovable," given that the set of windows and curtains were at least moved into the room when the articles were placed in the room [see article placement in (para 0021) and movement of the virtual real space object to any position (para 0051)] and therefore are movable items. For application of the prior art of record and for purposes of rejection on its merits, term "the immovable article" as recited will be interpreted to mean "[[the immovable]] --an-- article". Appropriate correction is required.
Claim 24 recites the relative term "estimates" which renders the claim indefinite. The term "estimates" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The article name has been rendered indefinite by the use of "estimates", because it is not possible to determine what type of calculation would be considered estimating an article name. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "estimates" to mean "wherein the processor [[estimates]] --determines-- an article name".
Claim 24 recites "the article corresponding to the article" which is unclear if it refers to the "selected placement consideration article", "one or more articles placed in the room", "each article of the virtual real space object" and has been interpreted as "[[the]] --an-- article corresponding to [[the]] --an-- article".
Claim 24 recites "the existing article" which is unclear if it refers to the "selected placement consideration article", "one or more articles placed in the room", "each article of the virtual real space object" and has been interpreted as "[[the]] --an-- existing article".
Claims 2-18 and 21-24 are rejected as being indefinite for failing to remedy the deficiencies of parent claims 1 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Meier et al. (US 20100287511 A1) and Pitstick et al. (US 9965800 B1).

As to claim 1, Kim discloses a display device [Figs. 1-2, para 0037-0038, device with display] comprising: a processor [para 0038, processor] configured to:
acquire an image obtained by imaging an inside of a room [Figs. 1-2, 4A, para 0037, 0041, 0058-0059, 0074, camera captures image of real-world setting (read: room)];
measure space information regarding the room from the acquired image [para 0037-0038, 0045, 0058, 0062, model generator estimates shape and dimensions of real-world setting and objects within settings based on captured image];
acquire a selected placement consideration article by user that is an article to be considered for new placement in the room [Fig. 3, para 0055, user selection of product presented via device display for setting in augmented display of real-world setting];
generate, based on the image and the space information [para 0038, 0045, create augmented display based on captured image and shape/dimension estimator], a virtual room space that is a space virtually representing the inside of the room [Figs. 4A-4B, para 0039, 0056, 0058, 0060-0061, generate geometric planes (read: virtual room space space) of real-world environment setting in augmented display of real-world setting], a virtual real space object virtually representing one or more articles placed in the room [Figs. 4A-4B, para 0058, 0061, generate display of object (read: virtual real space object) existing within real-world setting (read: article placed in room) placed in augmented display of real-world setting], and a virtual placement consideration article object virtually representing the placement consideration article selected by the user in the virtual room space [Fig. 4B, para 0050, generate display model of selected product in augmented real-world setting];
decide placement of the virtual placement consideration article object in the virtual room space [Fig. 4B, para 0060-0062, overlay image of product at a desired placement within augmented display of real-world setting], and
decide placement of the virtual real space object in the virtual room space [Figs. 4A-4B, para 0058-0059, 0061, create augmented display of real-world setting including objects existing within real-world setting as determined by object dimensions captured in image]; and
display the virtual room space in which the virtual real space object and the virtual placement consideration article object are placed on a display [Figs. 4A-4B, para 0058-0061, device display presents augmented display of real-world setting including object existing within physical environment and image of product within augmented real-world setting at appropriate locations],
wherein a virtual real space object initial position, which is a position in the virtual room space corresponding to a position in the room of the one or more articles placed in the room, is a position at a height … and … of a space in which the article can be arranged at the height [Fig. 4B, para 0056, 0059-0062, present display of object at location in augmented real-world setting (read: virtual real space object initial position), where object location in augmented setting is based on (read: corresponds to) placement (read: position) of object with supporting plane (read: height) as captured within real-world setting (read: space), note capturing object at location within real-world setting indicates object can be arranged at the height],
wherein
in a case where placement of the virtual placement consideration article object is not hindered even though the virtual real space object is placed at the virtual real space object initial position, the processor places the virtual real space object at the virtual real space object initial position [Fig. 4B, para 0060-0062, present display of object at location in augmented real-world setting at location as captured by image of object within real-world setting when image of product fits (read: not hindered) within augmented real-world setting], and
in a case where placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the processor moves [the virtual placement consideration article object] [Fig. 5B, para 0060, 0067-0069, provide alternate positioning (read: move) of product when selected position is not ideal and conflict (read: hindrance) has been identified between selected position of product and object at location as captured by image within display of augmented real-world setting].
However, Kim does not specifically disclose wherein the processor determines whether the virtual real space object can be moved, and the virtual real space object determined to be movable is decided to be moved within or removed from the virtual room space; and moves the virtual real space object from the virtual real space object initial position.
Meier discloses:
wherein the processor determines whether the virtual real space object can be moved, and the virtual real space object determined to be movable is decided to be moved within or removed from the virtual room space [para 0051, 0082, 0092-0093, 0150, identify spurious object (read: virtual real space object) within captured room scenery, where spurious object may be removed from scene or change position within room]; and
wherein in a case where placement of [a] virtual placement consideration article object is hindered due to placement of [a] virtual real space object at [a] virtual real space object initial position, [a] processor moves the virtual real space object from [a] virtual real space object initial position [Fig. 1, para 0047, 0049-0051, remove representation of real table (read: virtual real space object) at table position in captured scenery (read: virtual real space object initial position) when placement of virtual sofa (read: virtual placement consideration article object) collides with and is occluded (read: hindered) by table position, note removal of a representation from a display falls under the broadest reasonable interpretation of the term "move" as consistent with Applicant's specification].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality display systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual real space object within the virtual room space as disclosed by Kim with moving a virtual real space object when placement of a consideration article is hindered as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].
However, Kim and Meier do not specifically disclose a position at a height from the floor predetermined for each article of the virtual real space object and at an equal distance from both left and right ends of a space in which the article can be arranged at the height.
Pitstick discloses a position at a height from the floor predetermined for each article of the virtual real space object [Figs. 2, 4a-4c, cols. 5:58-6:39, 8:23-9:21, 9:40-56, display virtual representation (read: virtual real space object) of furniture (read: article) in virtual environment at height in relation to room floor] and at an equal distance from both left and right ends of a space in which the article can be arranged at the height [Fig. 2, cols. 3:57-4:12, 8:23-9:21, 13:55-14:20, display virtual representation of furniture centered in buffer area (read: space) associated with furniture, where area includes left and right ends; note virtual environment includes captured image of physical furniture object in (read: arranged at height) real environment].
Kim, Meier, and Pitstick are analogous art to the claimed invention being from a similar field of endeavor of virtual reality display systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual real space object initial position as disclosed by Kim and Meier with a position at a height and an equal distance as disclosed by Pitstick with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim and Meier as described above to assist customers in making a purchase [Pitstick, col. 1:25-32].

As to claim 2, Kim discloses the display device according to claim 1, wherein in a case where placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the processor moves [the virtual placement consideration article object] [Fig. 5B, para 0060, 0067-0069, provide alternate positioning of product when selected position is not ideal and conflict has been identified between selected position of product and object at location as captured by image within display of augmented real-world setting].
However, Kim does not specifically disclose wherein the processor moves the virtual real space object to an outside of the virtual room space.
Meier discloses wherein in a case where placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the processor moves the virtual real space object to an outside of the virtual room space [Fig. 1, para 0047, 0049-0051, remove representation of real table at table position in augmented display of captured scenery (read: virtual room space) when placement of virtual sofa collides with and is occluded by table position, note removal of a representation from a display falls under the broadest reasonable interpretation of moving to an outside of a space as consistent with Applicant's specification].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality display systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual real space object within the virtual room space as disclosed by Kim with moving a virtual real space object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claim 3, Kim discloses the display device according to claim 2.
However, Kim does not specifically disclose wherein in a case where the virtual real space object is moved to the outside of the virtual room space, the display controller does not display the moved virtual real space object on the display.
Meier discloses wherein in a case where the virtual real space object is moved to the outside of the virtual room space, the display controller does not display the moved virtual real space object on the display [Fig. 1, para 0047, 0049-0051, remove displayed representation of real table at table position in augmented display of captured scenery].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality display systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual real space object within the virtual room space as disclosed by Kim with the moving a virtual real space object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claim 4, Kim discloses the display device according to claim 1, wherein in a case where placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the processor moves [the virtual placement consideration article object] [Fig. 5B, para 0060, 0067-0069, provide alternate positioning of product when selected position is not ideal and conflict has been identified between selected position of product and object at location as captured by image within display of augmented real-world setting].
However, Kim does not specifically disclose wherein the processor moves the virtual real space object in the virtual room space.
Meier discloses wherein in a case where placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the processor moves the virtual real space object in the virtual room space [Fig. 1, para 0047, 0049-0051, remove or change position of representation of real table at table position in augmented display of captured scenery (read: virtual room space) when placement of virtual sofa collides with and is occluded by table position, note removal of a representation from a display falls under the broadest reasonable interpretation of the term "move" as consistent with Applicant's specification].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality display systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual real space object within the virtual room space as disclosed by Kim with the moving a virtual real space object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claims 5 and 6, Kim and Meier, combined at least for the reasons above, disclose the display device according to claim 4 comprising limitations substantially similar to those recited in claims 2 and 3, respectively, and are rejected under similar rationale.

As to claim 7, Kim discloses the display device according to claim 1, wherein the display controller displays the virtual real space object in the virtual room space displayed on the display at a position instructed by the user excluding a displayed position of the virtual placement consideration article object [Figs. 4A-4B, para 0058-0059, 0061, create augmented display of real-world setting (read: virtual room space) including objects existing within real-world setting (read: virtual real space object) as determined by object dimensions captured in image and overlaid by image of product on surface (read: virtual placement consideration article object), note display of product image overlays display of real-world setting and thus display of existing objects exclude a display position of the product image].
However, Kim does not specifically disclose in a case where the position instructed by the user is outside the virtual room space, does not display the virtual real space object on the display.
Meier discloses in a case where the position instructed by the user is outside the virtual room space, does not display the virtual real space object on the display [Fig. 1, para 0047, 0049-0051, remove displayed representation of real table (read: virtual real space object) from position in augmented display of captured scenery (read: virtual room space)].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality display systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual real space object within the virtual room space as disclosed by Kim with not displaying the virtual real space object when a position is outside a virtual room space as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claim 8, Kim discloses the display device according to claim 1, further comprising
an article database that stores information regarding one or more articles [para 0047-0048, 0050, model database stores product model information including product selected by user through user input component],
wherein the processor acquires the information selected by user regarding any one or more articles from the information regarding the one or more articles stored in the article database [para 0047-0048, 0050, user input through user input component selects product model from product models stored in model database].

As to claim 9, Kim and Meier, combined at least for the reasons above, disclose the display device according to claim 8 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

As to claim 10, Kim discloses the display device according to claim 8, wherein
the information regarding the article includes information regarding an layout of the article in the virtual room space [para 0045, 0056, 0061-0062, model information includes setting dimensions and geometry used to determine appropriate placement of product objects within augmented display of real-world setting], and
the display controller
decides a virtual placement consideration article object initial position in the virtual room space based on the information regarding an layout of the placement consideration article selected by the user [para 0056, 0061-0062, device determines appropriate product location (read: virtual placement consideration article object initial position) within augmented real-world setting based on determined geometry of physical real-world setting and selected product], and
displays the virtual placement consideration article object at the virtual placement consideration article object initial position [Fig. 4B, para 0060-0062, display product image placed at appropriate location within augmented real-world setting].

As to claim 11, Kim discloses the display device according to claim 8, wherein
the article database stores a virtual placement consideration article object corresponding to one or more placement consideration articles [para 0039, model database stores models of products], and
the processor extracts a virtual placement consideration article object corresponding to the placement consideration article selected by the user from the article database to generate the virtual placement consideration article object [Fig. 4B, para 0042, 0050, 0060-0061, create augmented real-world setting including stored product model of product selected by user].

As to claim 12, Kim discloses the display device according to claim 1, wherein the processor generates the virtual real space object corresponding to the one or more articles placed in the room based on a subject image of the one or more articles included in the image [Fig. 4A, para 0058-0059, 0061, create augmented display of real-world setting including objects existing within real-world setting as determined by object captured in image of real-world setting].

As to claim 13, Kim and Meier, combined at least for the reasons above, disclose the display device according to claim 12 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

As to claim 14, Kim discloses the display device according to claim 1, further comprising
an object database that stores the virtual real space object corresponding to the one or more articles [para 0045-0047, database stores model information characterizing objects within physical environment],
wherein the processor extracts the virtual real space object corresponding to the one or more articles placed in the room from the object database to generate the virtual real space object [para 0058-0059, 0061, model generator analyzes stored model information for recognized objects existing within real-world setting to create object display within augmented real-world setting].

As to claim 15, Kim and Meier, combined at least for the reasons above, disclose the display device according to claim 14 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

As to claim 16, Kim discloses the display device according to claim 1, wherein the virtual room space includes [Fig. 4A, para 0058, 0072, augmented real-world setting includes objects, where objects include wall and floor, note strikethrough indicates non-selected alternatives], 

As to claim 17, Kim discloses the display device according to claim 1, wherein the one or more articles placed in the room include at least one of [Fig. 4A, para 0058-0059, augmented real-world setting includes objects, where objects include cabinet (read: furniture)].

As to claim 18, Kim discloses the display device according to claim 1, wherein the placement consideration article includes a product that can be purchased by electronic commerce [Fig. 4B, para 0060-0061, augmented real-world setting including selected product that may be purchased].

As to claim 19, Kim and Meier, combined at least for the reasons above, discloses a display method executed by a computer [Figs. 2-3, para 0055, device outputs graphical interface], the method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 20, Kim and Meier, combined at least for the reasons above, discloses a non-transitory computer readable recording medium storing a display program for causing a computer to execute the display method [Fig. 8, para 0088-0089, memory stores instructions performed by computer] according to claim 19 [see claim 19] and is rejected under similar rationale.

As to claim 21, Kim discloses the display device according to claim 1, wherein the processor generates the virtual real space object of the existing article by simplifying the article portion by [Fig. 4A, para 0042-0043, 0045, 0059, 0062, device creates augmented setting including object as captured within setting, note capturing cabinet object includes characterizing object by estimating shape with edges and falls under the broadest reasonable interpretation of a polygonal shape, also note augmented setting falls under the broadest reasonable interpretation of simplifying including making more intelligible when the augmented setting helps a user visualize the setting with the product placed].

As to claim 22, Kim discloses the display device according to claim 1, wherein the processor defines the virtual real space object that is determined … [para 0045-0047, database includes model information of object within setting].
However, Kim does not specifically disclose wherein the virtual real space object that is determined not to be movable is the immovable article.
Meier discloses wherein the virtual real space object that is determined not to be movable is the immovable article [para 0092-0094, identify object as not spurious, where user does not remove non-spurious object from scene].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality display systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a virtual real space object as disclosed by Kim with an immovable object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment [Meier, para 0051].

As to claim 23, Kim discloses the display device according to claim 8, wherein the processor stores … the virtual real space object in the object database [para 0045-0047, model database stores model information of object within setting].
However, Kim does not specifically disclose wherein the processor stores the determination result of the movement possibility of the virtual real space object.
Meier discloses wherein the processor stores the determination result of the movement possibility of the virtual real space object [para 0055, 0082, 0092-0094, identify object within captured scene as spurious, where a spurious object is noted as one desired to be removed or moved and falls under the broadest reasonable interpretation of movement possibility including a choice regarding movement].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality display systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual real space object information as disclosed by Kim with a movement possibility as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claim 24, Kim discloses the display device according to claim 8, wherein the processor estimates an article name of the article corresponding to the article based on the measured shape of the existing article [para 0045-0047, model generator estimates object identity based on captured visual properties of object, where identity includes an object name and properties include a shape of the object within the setting].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145